IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                           March 28, 2011
                                     No. 10-10212
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

SEALED APPELLANT 1,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:01-CR-196-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Sealed Appellant 1 appeals the revocation of his supervised release
following a conviction for a controlled substance offense. Appellant has served
the sentence of imprisonment imposed upon revocation, and the district court
imposed no further term of supervised release. Therefore, Appellant has no
“concrete and continuing injury,” and there is no case or controversy over which
this court may exercise jurisdiction under Article III, § 2, of the Constitution.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                             No. 10-10212

Spencer v. Kemna, 523 U.S. 1, 7, 14 (1998).   Accordingly, this appeal is
DISMISSED as MOOT.




                                  2